                            Case 2:20-cv-20176-JMV-JBC Document 1-1 Filed 12/22/20 Page 1 of 6 PageID: 13

                                                          Exhibit A to the Complaint
Location: Middlesex, NJ                                                                              IP Address: 173.63.2.119
Total Works Infringed: 46                                                                            ISP: Verizon Fios
 Work     Hashes                                                                 UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                             11/09/2020   Tushy         03/27/2019    04/29/2019   PA0002169944
          333EF607453E84D6528AC24F90BAF0FAD4A1117A                               15:47:59
          File Hash:
          8D68759EBB0D26D114D773A87E8A1E37F1FD3735B98773BB38286C4C8F1F36F1
 2        Info Hash:                                                             03/29/2020   Tushy         11/17/2018    12/10/2018   PA0002145827
          BFB0C6B34A693BC40981D11313056612733E3A70                               12:24:48
          File Hash:
          E34055F5852A70C622B59D143625DB8E1A4FCF516F5F7DD57D66C551CA45D632
 3        Info Hash:                                                             03/29/2020   Tushy         02/10/2020    03/15/2020   PA0002240548
          642E0CBC2CC4510978E835A1A110DB3AFCCA7A01                               12:24:32
          File Hash:
          88BFA21A2FA90A82F48A0B1D6EA087EEC44A7701B46620CBE9492D37880B8DED
 4        Info Hash:                                                             03/29/2020   Vixen         03/27/2020    04/17/2020   PA0002246166
          BAA55CC2BD7D2BD91189DC26C3FD53F898AE653A                               12:24:30
          File Hash:
          98CCD0C90F6498F351958A48B4A4E0FD5219A7C916DDB4DF07F182ED22822A6C
 5        Info Hash:                                                             03/29/2020   Vixen         02/28/2018    04/17/2018   PA0002116071
          0EC2834C4C7E688A56E3A0942F391CAD87B2492C                               12:20:41
          File Hash:
          D73F30D4F6E0B872CE6CD202B5F6BCC35CC4E34A609DB618D1C18394FF9013AA
 6        Info Hash:                                                             03/10/2020   Tushy         11/17/2017    01/04/2018   PA0002069336
          44F6C759F4752247486CF56C77F44FEA0E1065F2                               18:42:51
          File Hash:
          B5F3A600958B723AD756C1824A61F32D79C2951D7DE7885026524896D4719DE7
 7        Info Hash:                                                             03/10/2020   Blacked       03/13/2019    04/17/2019   PA0002186977
          CEE462E153022160220F9EFA7811B8C65AD320AB                               18:42:02     Raw
          File Hash:
          4FEC07A245741F5D6C5231D96FF2C0D6F0C292F5943A4A7C1520D61B3DD51A68
 8        Info Hash:                                                             03/10/2020   Vixen         02/03/2020    03/15/2020   PA0002240554
          F4695C8F59FD86DCDB069CEB3A1866FDD5E3BE43                               14:21:20
          File Hash:
          CDFFB7F3BE90953602038C71009A204B72D47B1345941FB049F43195C66FBD9E
                        Case 2:20-cv-20176-JMV-JBC Document 1-1 Filed 12/22/20 Page 2 of 6 PageID: 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         03/10/2020   Vixen     10/26/2018   12/10/2018   PA0002145824
       1F3C71A8C75CE5A96C4CDFC55B75C9DBFE80BA96                           14:20:36
       File Hash:
       52865408104AC768530DEA3C59663B162044009E55011D199911AD3138B2005F
10     Info Hash:                                                         03/10/2020   Blacked   03/06/2018   04/12/2018   PA0002091581
       0B16A208BEADDD678419B8716E6FE471808B9313                           14:20:18
       File Hash:
       7AA691861947F39788FE102CEEF1BAEA8F4915864D1443CF8249FE72C3203669
11     Info Hash:                                                         03/09/2020   Blacked   01/10/2019   02/02/2019   PA0002155382
       230A6D45AD01B4CC67F19BABB58E68B928C42502                           17:23:22
       File Hash:
       0514D07FB08BE468DC58262E31A69232E4D3FF1697271B02E7E5B031B399976B
12     Info Hash:                                                         03/07/2020   Vixen     06/23/2018   07/26/2018   PA0002112155
       8258471D1150C44D7DD8069ACB130F6E920EF83B                           13:52:28
       File Hash:
       F99F0745E53CE184F96C324590D5F5F4493059CB9D2C927426140E74CB14B001
13     Info Hash:                                                         03/04/2020   Vixen     01/29/2020   02/20/2020   PA0002229058
       FF16D5C558E22B9BA334778EF92DDCAC4B9C219F                           15:17:02
       File Hash:
       0A6AC3A4977BD540B7DF072701AB010EE0AFC960275C3F4BBE458E3B8FAEF669
14     Info Hash:                                                         09/10/2019   Tushy     03/22/2018   04/17/2018   PA0002116092
       E4A29DCED90FD2025DB4FC437EF6524E9838798E                           00:10:12
       File Hash:
       FEAB61843693022676A099A02FF4FDE01B2855B475E16A9B3A01A5D4BA7B3421
15     Info Hash:                                                         09/08/2019   Blacked   05/07/2019   06/03/2019   PA0002178775
       8E1C300640B1C2A820564A6724CBDC7E95A55DC1                           15:51:58     Raw
       File Hash:
       44F8B37C061B8570B9D3DFFC93363801C888D31DF378868E5A5CECC30161EF19
16     Info Hash:                                                         09/08/2019   Blacked   08/20/2018   09/05/2018   PA0002135002
       DB525A07FF54B5A855CD15EAE4905BC4EA7BECF5                           15:37:35     Raw
       File Hash:
       14962ABE607A8FE7AA75331E515DE439A8EF2A93866A4673D822A9A262B2B5D8
17     Info Hash:                                                         08/10/2019   Blacked   11/21/2018   01/22/2019   PA0002149833
       1C6F4FA9ACB3B4E5B60430B3909F41BB012F6E95                           16:26:46
       File Hash:
       00E0F33B2BFB37B93D6505165778A21F7BF380F3C80712678F32632B9425098C
                        Case 2:20-cv-20176-JMV-JBC Document 1-1 Filed 12/22/20 Page 3 of 6 PageID: 15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         08/04/2019   Vixen     11/30/2018   12/18/2018   PA0002141918
       112F44AAEB428446B2368D0F8FB57765BE27D044                           20:23:42
       File Hash:
       96225DF0286806DF434A704A453B2DB47BD092623EE2AD64A84F07040BB2C1B1
19     Info Hash:                                                         07/18/2019   Vixen     09/11/2018   10/16/2018   PA0002127780
       6EF60DD2C1B805D37DBD4D5B367C313E6980F01D                           23:40:18
       File Hash:
       A4C95567876BA329E128F8C067DE67F238FD20A85CE7521244B3EFFCBE7799FA
20     Info Hash:                                                         07/15/2019   Blacked   11/08/2017   12/04/2017   PA0002097993
       46161EE4AD53F51B827C0DE61AE49F60447F3371                           14:16:41     Raw
       File Hash:
       CB83E5895BA73B6405E8D5B5878AADAE8E6D69449AF11F68D60EF54B7F1B9B5D
21     Info Hash:                                                         04/27/2019   Vixen     04/24/2018   06/19/2018   PA0002126671
       5BFE637521EFB20903511448DBBDA086387CEB48                           21:27:30
       File Hash:
       D71A83A099B25FA6FFD9865C9F1043444E132784432A97D5942896896EF7AD2E
22     Info Hash:                                                         04/25/2019   Vixen     04/29/2018   06/19/2018   PA0002126677
       DE76424EBE653EFB78920C417AA004896CA39985                           04:17:13
       File Hash:
       52D76523A1F94791C146EDDE9BFC32CE235A58B9E31FDB80B83AB52EDFF94B81
23     Info Hash:                                                         04/25/2019   Tushy     12/27/2017   01/23/2018   PA0002101754
       489DB267C55395E44EC326BB587141F742BEF361                           01:05:38
       File Hash:
       E5446D85B9235FF52A49B895639612EF640BABF28653737C23381058BA952378
24     Info Hash:                                                         04/22/2019   Vixen     12/10/2017   01/04/2018   PA0002097451
       A92F9D314D0018E679B15D122C8271C63C86598A                           08:12:03
       File Hash:
       DEF5CD86B2B7A3FA62AEA9D540AB623C77B0B30320F50F299AC7EDEC35945CE2
25     Info Hash:                                                         04/22/2019   Vixen     04/19/2019   05/28/2019   PA0002200778
       3D925EBC0EB2F34FDBF479303F5725A7BC3F1FAD                           01:52:37
       File Hash:
       51830B69BFB87493650AD3F034E84308F146653B233692F7F6D12270944FD74B
26     Info Hash:                                                         04/22/2019   Vixen     04/14/2019   05/28/2019   PA0002200761
       CE82CC198C8C8E9C2B08EBCE6BF6E8654CB36F5D                           01:40:37
       File Hash:
       761610DBACB2CEA13E7F3867B18EC05C49720502C12A5339948AE7F634895D77
                        Case 2:20-cv-20176-JMV-JBC Document 1-1 Filed 12/22/20 Page 4 of 6 PageID: 16

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         04/22/2019   Vixen   09/06/2018   11/01/2018   PA0002143433
       A1116BE2B18C555A87C9C7F10F2A9993547AB7E8                           01:26:18
       File Hash:
       5546CBB98784C49BFA005C7ECF8547318C7616531BD782ECD70EBB526FC2BD69
28     Info Hash:                                                         04/03/2019   Tushy   08/29/2017   10/10/2017   PA0002086144
       4B8BF565F3196533263042EB68C4D144D24272DA                           00:28:10
       File Hash:
       6CF607526C482701C8E135E8CCCAD7EFBC6566803A36EEB6D80F8B7672595465
29     Info Hash:                                                         03/21/2019   Vixen   10/26/2017   12/04/2017   PA0002098029
       634381318D1D22169D9CBA70B16D54632B3BD101                           08:11:22
       File Hash:
       5C6D3F82799EFCC20BDC9269CD20A9F96233256319CFE8830C6D2A9CAA1E4AD0
30     Info Hash:                                                         03/20/2019   Vixen   08/22/2017   09/15/2017   PA0002052852
       FB9A398272BA780164C07D098F547267AF0771A6                           06:56:16
       File Hash:
       1134B2BB3F9290774302D583A6F32DAA47A72071BD4317B90F0B23BB05780428
31     Info Hash:                                                         03/20/2019   Vixen   10/31/2017   12/05/2017   PA0002097990
       95A01682A2924C6AAFCF746B00BDE06D3C94787A                           03:52:03
       File Hash:
       D97EDCE0A0F2ADAF80BCB385A6099C894EB0D5B9753A97366FF5BACEC6F9F18F
32     Info Hash:                                                         03/20/2019   Vixen   12/05/2017   01/04/2018   PA0002097413
       8C56FC696AA633E942BD32490009D0FAE08C363F                           03:51:53
       File Hash:
       6A89B232064EE76231F8D36CC703FF5E31ABB6BBDFCB3C85E94EC0CEC7491DC7
33     Info Hash:                                                         03/20/2019   Vixen   11/15/2017   12/04/2017   PA0002098032
       107612C476930A51D89F74ED85B69D536C61D952                           03:51:49
       File Hash:
       AA3E0E45F8703FA06176D21BD44F5F59547C5E168226DB557FB7236FB7C3F30B
34     Info Hash:                                                         03/20/2019   Vixen   11/30/2017   01/04/2018   PA0002097470
       3258EC431681B06FA25143AC41879D98FF0EDE32                           03:51:49
       File Hash:
       B1C5F193AD71BA5DD776663D09C1A6742D778A5BAE4ADAD66C093A624AD6F293
35     Info Hash:                                                         03/20/2019   Vixen   11/05/2017   11/30/2017   PA0002098007
       6DF86B1B14EC9FF1D81770CB7231EBE5E24CC42C                           03:51:47
       File Hash:
       41A956D20B84CF6488F75B1959E1DDBB743A06A108633AF56E2979EC19DCBAB5
                        Case 2:20-cv-20176-JMV-JBC Document 1-1 Filed 12/22/20 Page 5 of 6 PageID: 17

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
36     Info Hash:                                                         03/20/2019   Vixen   11/10/2017   12/04/2017   PA0002097978
       44943F07B9E0C7D1E1E9B164C683075B49EA5103                           03:51:47
       File Hash:
       6315A11670751934CB251F783345AEC825277CE10C7E6D1D30E4404C2966686A
37     Info Hash:                                                         03/20/2019   Vixen   05/19/2017   06/22/2017   PA0002039287
       7612E62FD8712DE8120210701A8C3AF69502BF9E                           03:51:47
       File Hash:
       9757EE63183EA9D0535452CA74967E60C7662E17CF7E9AAF16B7609B5F95CCD1
38     Info Hash:                                                         03/20/2019   Vixen   02/03/2018   02/20/2018   PA0002104152
       72B59605ED25EA90705A8389AFC14C3344F363E4                           03:51:29
       File Hash:
       4C87F2A661D8F2D50C12B363AEA39CCBA365C20999D08A48CA06BD3CE8B4E19A
39     Info Hash:                                                         03/20/2019   Vixen   10/01/2017   10/10/2017   PA0002086155
       B4FC2280092E23C15AC5504F8903203E8A2EFF07                           00:49:04
       File Hash:
       35C707D79EB2A3914A51CAF3DEBFAC8F48D3E4F9A0F91B0C5D9C8181F8886A17
40     Info Hash:                                                         03/20/2019   Vixen   12/15/2018   01/22/2019   PA0002147905
       8AA35B136BAD524ABE532FF7416DCBEDF3D5C782                           00:48:12
       File Hash:
       8F198D597802DA68E34FA5BCF8D9F4B9EAC2F19B1E474F1898480231B0458C0D
41     Info Hash:                                                         03/20/2019   Vixen   12/25/2018   01/22/2019   PA0002147901
       B49A01382B7A1DAE1E53FF88829EA3366BE59180                           00:42:54
       File Hash:
       A0E6BF33567940E34F01A7FDE402967A16B455E1EFE722B443258952585D9B11
42     Info Hash:                                                         03/20/2019   Vixen   06/08/2018   07/14/2018   PA0002128445
       B8769C8BE816B2B7BF1AFA124C739C016CBB3E2A                           00:34:09
       File Hash:
       9960EC5F0A0108A03C2E0FE6784036732318B22F6E3198B4D9C980AAA631FC78
43     Info Hash:                                                         03/20/2019   Vixen   08/02/2017   08/17/2017   PA0002077667
       6CA8A9009A2A5C92F445BC0EFBD8437AE4F2B285                           00:27:08
       File Hash:
       78ECF34E5D017B1E649559C7CCAC3B245A567BF72CA4C71A7BC30C92EBFE182A
44     Info Hash:                                                         02/24/2019   Vixen   09/21/2017   10/10/2017   PA0002086168
       444FD4E358F84BC9FEE02E1AFDE513858E0E71DA                           22:30:59
       File Hash:
       E350AFC8970887ED68CEE95ED34308B99D2BCF2BF6967CBD154F5ABAA5654C94
                         Case 2:20-cv-20176-JMV-JBC Document 1-1 Filed 12/22/20 Page 6 of 6 PageID: 18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         02/17/2019   Blacked   06/24/2017   07/07/2017   PA0002070822
       E54618D0F31D450D08F63E9C3CA1FD302DB64881                           05:07:30
       File Hash:
       94050C50FE687E1D842C2C6B8C57767607BB4D360F3675B5D10636BBB406FF34
46     Info Hash:                                                         12/29/2018   Blacked   10/17/2018   10/28/2018   PA0002130456
       1D8C99B00AD138010A90E2C90CAF50FD026C7A08                           18:07:54
       File Hash:
       401885011E3BCE8CA80559E5B6FB73D5125A715B86CB32A6EBF7E8ECAC5E1CCE
